Citation Nr: 1231761	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neurological or other disorder manifested by headaches and eye twitch.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision in which the RO, inter alia, denied service connection for a neurological disorder manifested by headaches and eye twitching.  In July 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.
 
In June 2007, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of the hearing is of record.  

In August 2007, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a November 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In June 2010, the Veteran again testified during a Board hearing before the same VLJ in Washington, D.C.; a transcript of the hearing is of record.  

In February 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a March 2012 SSOC) and returned the matter on to the Board for further consideration.

In June 2012, the Board notified the Veteran that the VLJ who presided at his June 2007 and June 2010 Board hearings was no longer with the Board.  The Veteran was advised that he had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  In July 2012, the Veteran replied that he did not wish to have an additional hearing before a different VLJ. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, during the June 2006 hearing, the Veteran raised the issues of entitlement to service connection for a left ankle disorder, for a disability of Muscle Group XI, and for a left knee disability.  During the June 2010 hearing, he raised the issue of entitlement to an increased rating for varicose veins of the right lower extremity.  It does not appear that the service connection claims or the increased rating claim have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are, thus, referred to the RO for appropriate action.  


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran's current claim for service connection is based on his contention that he has for headaches and eye twitching resulting from dental surgery he had in May 2003.  He has stated that both his headaches and his feeling that his eye is twitching began following surgery and have since continued.  Service treatment records document that he had a tooth removed, but that root tips were retained.   The Veteran stated that they could not be removed because they were too close to a facial nerve.  In connection with his August 2003 retirement examination, the Veteran noted that he did not suffer from headaches or eye trouble; however, he did report discomfort under his teeth. 

The report of a February 2004 VA general medical examiner notes the Veteran's complaints of occasional headaches relieved with aspirin and an eye twitch as a result of dental treatment during active service in 1979, but noted that there was no evidence of an eye twitch during examination.  The diagnoses included residual from dental treatment including asymptomatic eye twitch and occasional headaches onset in 1979.  

A June 2004 VA neurology examiner did not address symptoms of headaches or facial tic.  On June 2004 VA dental examination, it was noted the Veteran had bilateral crepitus with range of motion of his jaw.  He was not diagnosed with a disability and there is no suggestion in that report that he complained of headache or eye twitch at that time.  He complained of frontal headaches in July 2004, in association with a sore throat and sinus congestion.  And on his October 2006 VA Form 9, the Veteran noted that in addition to his eye twitching, he would occasionally have hand twitching.  He speculated that this may be from hitting his head when he was struck by a car in service (the same accident that resulted in his service-connected left tibia fracture). 

During his June 2007 Board hearing , the Veteran testified that his dentist had told him his headaches were a result of "TMD," and she took a mold of his teeth, possibly to make a bite guard. 

In light of the inconsistent medical evidence of record, the Board found that an additional VA examination was warranted to determine the nature and the etiology of any current neurological disorder manifested by headaches and eye twitch.

During his September 2009 VA neurological examination, the Veteran stated that he could not think of any triggers for his headaches, and he did not relate to the examiner his dentist's statement that he may suffer from TMD.  The examiner did not witness eye twitching; thus, he diagnosed Veteran only with tension headaches. 

In June 2010, during his second Board hearing, the Veteran again asserted that his headaches and feeling of eye-twitching began in service after his tooth was removed.  He stated that his dentist told him that he could suffer from TMJ, and also that it may be the result of stress.  He further noted that no physician had ever told him that his headaches or eye twitching were due to the dental surgery. 

Given the Veteran's many statements describing the onset of headaches and eye twitch at the time of his dental surgery and continuing ever since, along with the June 2004 examiner noting crepitus, and his dentist indicating that his headaches may be due to TMD or TMJ, in February 2011, the Board found that the Veteran should be afforded VA dental examination.  The examiner was instructed to determine if the Veteran's headaches may be due to a disorder of the jaw, and if so, he or she should provide an etiology opinion addressing whether any such disorder began in, or is due to, service.

In March 2011, a VA dentist generated a report noting the Veteran's history of in-service dental treatment, as well as the September 2006 diagnosis of tension headache.  As for the 2004 notation of crepitus, the March 2011 examiner noted that she did not hear the crepitus at that time.  With respect to the matter of medical etiology, examiner simply stated, "It is less likely than not that any headaches are due to a chronic dental disorder that was either incurred in or aggravated while in the service."  The examiner provided no explanation for the opinion.  In fact, this one sentence is the opinion in its entirety.  In a subsequent addendum report, the examiner noted that the Veteran does not have any disability of the jaw.  

The Board acknowledges that, in the prior remand, the Board essentially made an etiology opinion contingent upon the examiner's finding of current disability.  However, the March 2011 examiner did not specifically address the Veteran's contentions in reaching a determination as whether the Veteran, in fact, has a current disability. While, arguably, the Veteran's assertions of experiencing headaches and eye twitch that started at the time of the in-service dental work and  that have continued to date are factors for consideration in whether there exists a medical nexus between current disability and service, persistent or recurrent symptoms-which the Veteran is certainly competent to assert-may be indicative of current disability.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Under these circumstances, the Board finds that further VA examination and medical opinion-based on full consideration of the Veteran's documented medical history, his lay  assertions, including the contention that the headaches and eye twitch began at the time of the dental surgery and have continued to date, and supported by clearly-stated rationale-is needed to resolve the claim for service connection for a neurological disorder manifested by headaches and eye twitch.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  he Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent  to him by the pertinent VA medical facility. 

Prior to arranging to obtain the requested opinion, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim. The RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any updated records from his private treating physicians related to the claim remaining on appeal.  

The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired,  the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and his lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has current disability(ies) manifested by persistent complaints of headache and eye twitch.  If so, then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-in particular, to any in-service dental treatment.

In rendering the requested opinions as to diagnosis and etiology, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's oral and written assertions that he experienced headaches and eye twitching at the time of his in-service dental treatment, and that such symptoms have continued, to date. 

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a neurological or other disorder manifested by headaches and eye twitch, in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

